TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00670-CV


                                         J. C., Appellant

                                                 v.

                 Texas Department of Family and Protective Services, Appellee




            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-FM-11-004498, THE HONORABLE PAUL DAVIS, JUDGE PRESIDING


                                            ORDER

PER CURIAM

                Appellant J.C. filed his notice of appeal on October 8, 2012. The appellant’s

brief was filed on January 11, 2013, making appellee’s brief due January 31, 2013.               On

January 31, 2013, counsel for appellee filed a motion for extension of time to file her brief.

                Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a),     available   at   http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant in part the motion and

order counsel to file appellee=s brief no later than February 22, 2013. If the brief is not filed by

that date, counsel may be required to show cause why she should not be held in contempt

of court.
              It is ordered on February 7, 2013.



Before Chief Justice Jones, Justices Goodwin and Field